Citation Nr: 0718731	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-35 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial evaluation greater than 50 
percent for service-connected post-traumatic stress disorder.

3.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The issue of entitlement to service connection for a back 
disorder is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder (PTSD) is manifested by illogical speech, obsessive 
thinking, self-isolation, impaired judgment, severe 
depression, and significant impairment in both work and 
personal relationships. 

2.  In his September 2003 application for a total disability 
rating for compensation on the basis of individual 
unemployability (TDIU), the veteran reported having complete 
one year of college, and last working in March 2003 as a job 
coach, immediately prior to inpatient hospitalization for 
service-connected PTSD. 

3.  The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent 
disabling, but no greater, for service-connected PTSD, have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a total disability rating for 
compensation based on individual unemployability (TDIU) have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to an 
increased initial evaluation for service-connected PTSD and 
for TDIU, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a letter dated in March 
2003 satisfied the duty to notify provisions; additional 
letters were sent in July 2005 and March 2006.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  Additionally, upon receiving notice that 
the veteran had been in receipt of disability benefits from 
the Social Security Administration (SSA) since March 2006, 
the records upon which that decision was based were obtained 
in June 2006.  See 38 U.S.C.A. § 402 (West 2002). 

The veteran was also accorded VA examinations in June 2003 
and February 2005 for his PTSD; although no opinion was 
specifically obtained with regard to the veteran's claim for 
TDIU, none was required because the record already contains 
several opinions pertinent to this issue.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

PTSD

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Service connection for PTSD was granted by a rating decision 
dated in July 2003, and a 50 percent disability evaluation 
was assigned effective January 17, 2003, under the provisions 
of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 50 percent 
disabling evaluation contemplates PTSD that is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

Assignment of a 70 percent evaluation for PTSD is warranted 
where the disorder is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a worklike 
setting; and an inability to establish and maintain effective 
relationships.  Id.

Finally, assignment of the maximum 100 percent evaluation for 
PTSD is warranted where the disorder is manifested by total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

In this case, the evidence of record supports an initial 
evaluation of 70 percent disabling for PTSD.  As a threshold 
issue, the Board notes that there is no evidence that the 
veteran experiences spatial disorientation, has suicidal 
ideations, or neglects his personal hygiene.  However, the 
most important consideration in determining the severity of a 
psychiatric disorder for VA purposes is the level of 
occupational and social impairment; not all symptoms listed 
in the rating criteria need to be present in order for a 
rating to be warranted.  See 38 C.F.R. § 4.7 (2006).  In this 
case, the overall evidence does reflect significant 
occupational and social impairment.

The June 2003 VA examination report noted that the veteran's 
speech was illogical, often rambling, and derailed.  
Similarly, a February 2005 VA opinion noted that the veteran 
displayed obsessive thinking and pressured speech.  Both the 
February 2005 VA opinion and May 2005 inpatient treatment 
records note severe disturbances of mood.  The February 2005 
record notes that anxiety caused the veteran often locked 
himself in his apartment for days at a time as recently as 
the autumn of 2004, and in the past that self-isolation had 
continued for more than one month; the May 2005 records note 
that the veteran had experienced chronic depression for many 
years upon his return from overseas military service.  

Additionally, as a February 2005 VA opinion summarized, it is 
clear that the veteran's symptoms interfere with both his 
work and his personal relationships.  As reflected in his 
testimony before the Board in February 2007, the veteran's 
difficulty with establishing and maintaining effective 
relationships is evident in his having been married four 
times.  Additionally, the February 2005 VA examination report 
noted that the veteran reported not being able to handle 
instructions or requirements of a supervisor in an employment 
position, and a February 2005 outpatient treatment record 
noted that the veteran reported difficulty taking orders.  

Ultimately, it is clear that the veteran experiences 
significant occupational and social impairment.  The June 
2003 VA examination report notes significant social 
isolation; during the examination the veteran referred to VA 
as his "family" even though he has several adult children.  
The February 2005 VA opinion states that the veteran's PSTD 
symptoms interfere with his daily functioning, citing his 
impulsive outbursts that cost him his last job.  Most 
recently, May 2005 VA inpatient treatment records note both 
habitual social isolation and alienation, and impaired 
judgment in that the veteran frequently engaged in fights and 
was verbally aggressive.

In this case, the RO granted service connection and 
originally assigned a 50 percent evaluation for PTSD as of 
the date of receipt of the veteran's claim, i.e., January 17, 
2003.  See 38 C.F.R. § 3.400 (2006).  By this decision, an 
initial evaluation of 70 percent has been granted.  However, 
after review of the evidence, there is no medical evidence of 
record that would support a rating in excess of 70 percent 
for PTSD at any time subsequent to January 17, 2003.  Id.; 
Fenderson v. West, 12 Vet. App. 119 (1999).  Although the 
decision below finds that the veteran's PTSD has manifested 
to a degree that he is unemployable, the objective evidence 
does not demonstrate total social impairment, and the rating 
criteria requires consideration of both occupational and 
social impairment.  38 C.F.R. § 4.130, Diagnostic Code9411. 

In all treatment records of evidence, and especially in the 
November 2003 RO and February 2007 Board hearing transcripts, 
as well as his June 2005 letter to the RO director, it is 
clear that the veteran does not experience major impairment 
in thought processes or communication, as he was able to 
coherently explain his emotions and thoughts in both oral and 
written form.  For the length of the appeal period, there is 
no evidence of delusions or hallucinations.  The record does 
not reflect grossly inappropriate behavior.  Although the 
veteran was noted to be chronically depressed, the VA 
psychiatric evaluations of record, including the February 
2005 VA examination, note no evidence of persistent or 
imminent threat to self or others.  

Additionally, both VA inpatient and outpatient treatment 
records for the length of the appeal period reflect that the 
veteran was always fully oriented, hygienic, and did not 
experience memory loss.  Finally, although it is clear based 
on the above discussion that the veteran has significant 
difficulty maintaining both familial and employment 
relationships, he has demonstrated desire for and success in 
improving his relationships with his adult children.  To that 
end, the difficulty he has with these relationships does not 
rise to the level of impairment greater than that 
encapsulated by the 70 percent rating criteria discussed 
above.

For these reasons, the preponderance of the evidence does not 
support an initial evaluation greater than 70 percent 
disabling for PTSD.  As such, the benefit of the doubt 
doctrine is inapplicable, and an initial evaluation of 100 
percent disabling is not warranted.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a) (1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  

Prior to certification of the veteran's appeal to the Board, 
service connection was in effect for PSTD, evaluated as 50 
percent disabling, and malaria, noncompensably evaluated.  By 
this decision, the evaluation for the veteran's PTSD has been 
increased to 70 percent disabling.  As a result, the 
veteran's combined evaluation for all of his service-
connected disabilities is 70 percent.  See 38 C.F.R. § 4.25 
(2006).  Accordingly, the veteran meets the percentage 
criteria of 38 C.F.R. § 4.16(a).

The medical evidence of record also supports a TDIU.  A June 
2003 VA opinion noted that the veteran was unemployable due 
to his PTSD; a May 2005 statement from a VA counselor 
concluded that the veteran was infeasible for vocational 
rehabilitation services; a June 2005 VA opinion noted that 
the veteran was chronically unable to function in the 
workplace as a result of continued disruptive symptoms of 
PTSD, and a January 2007 opinion concluded that the veteran 
was unemployable due to his PTSD.  There are other TDIU 
opinions of record which note that the veteran was 
unemployable due to his PTSD symptomatology and substance 
dependence, including a VA opinion from July 2005.  However, 
it is clear that this reference was to the veteran's history 
of substance abuse, as it was noted that the veteran had been 
"clean" since December 2004; additionally, the February 
2005 VA opinion noted that the veteran's PTSD symptomatology 
sufficiently interfered with the veteran's employability, 
even when the substance abuse was in remission.  Most 
critically, of all opinions of record that diagnose PTSD and 
speak to employability, not a single one states that the 
veteran is employable despite his PTSD symptomatology.  

In light of the findings of the May 2003 vocational 
rehabilitation evaluation, the February 2005 and June 2005 VA 
opinions, and the veteran's multiple inpatient PTSD 
admissions since his last employment, in March 2003 and May 
2005, it is clear to the Board that the veteran's service-
connected PTSD precludes him from securing or following 
substantially gainful employment.  As such, TDIU is 
warranted.  


ORDER

An initial evaluation of 70 percent disabling, but no 
greater, for service-connected PTSD is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

TDIU is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 


§ 3.303.  In order to establish service connection for the 
veteran's claimed disorders, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In this case, the veteran has asserted that he was treated 
for a back injury for a two-week period in 1969, immediately 
following his return from Vietnam, as an inpatient in the 
base hospital at Fort Benning, Georgia.  Although the RO had 
previously obtained his service medical records, and 
requested and received in November 1970 his clinical 
treatment records for malaria, there is no evidence that they 
ever attempted to obtain any clinical records created for 
inpatient treatment for a back injury or disorder.  See 38 
C.F.R. §§ 19.7, 20.101; see also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Additionally, in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) addressed the four elements that must be 
considered in determining whether a VA medical examination 
must be provided as required by 38 U.S.C.A. § 5103A.  
Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  McLendon, 20 Vet. App. 
at 83.  The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  Id.  

Here, there is evidence of symptomatology in service, as the 
veteran's service separation examination contains subjective 
and objective notations of a history of 


back pain, and at present, as noted in VA treatment records.  
However, the veteran has not been afforded a VA examination 
specifically addressing whether there is a causal 
relationship between any current back disorder and his 
military service.  As such, one must be accomplished.

Accordingly, the issue of entitlement to service connection 
for a back disorder is remanded for the following actions:

1.  The RO must contact NRPC to request 
clinical records for any inpatient 
treatment for a back injury or disorder 
that the veteran received at Fort Benning, 
Georgia, from February 1969 to December 
1969.  When making these requests, the RO 
must state that if no records can be 
found, NPRC must reply and state same in 
writing.  All attempts to secure this 
evidence must be documented in the claims 
folder, and any negative replies must be 
associated with the claims folder.  If, 
after making reasonable efforts to obtain 
named records, the RO is unable to secure 
same, the RO must notify the veteran and 
his representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran and his representative must 
then be given an opportunity to respond.

2.  The veteran must be afforded a VA 
examination to determine the etiology of 
any back disorder found.  The veteran's 
entire claims file, to include any 
clinical records obtained by the directive 
above, and a copy of this Remand must be 
provided to the VA examiner.  The examiner 
should be asked to offer an opinion as to 
the 


nature and etiology of any diagnosed back 
disorder found; specifically, the examiner 
must state whether any diagnosed back 
disability is related to the veteran's 
military service.  If such an opinion 
cannot be stated without resorting to 
speculation, the examiner should so state.  
A complete rationale any opinions 
expressed must be given.  The report must 
be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the directives 
of this Remand have been complied with.  
If any deficiencies are found, the RO must 
implement corrective procedures at once. 

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim for 
entitlement to service connection for a 
back disorder must be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the 


case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


